DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 03/16/2021 has been entered. Claims 1-4 have been amended, and no claims have been added or cancelled. Accordingly, claims 1-4 are pending and are under examination.
	The amendments obviate the previous claim objections and rejections under § 112(b) which are hereby withdrawn. However, the amendment has necessitated new claim objections.
	With regard to the amendment of parameter “A1” in claim 1, of changing “referring to the number of spherical particles of graphite, considering particles smaller than 10 µm”, to “divided by particles smaller than 10 µm”, although this does not contain explicit support in the applicant’s specification, the claim is interpreted as having implicit support in view of a “percentage” necessarily being a dimensionless quantity. This could only be achieved if the number of (spherical) particles is divided by the number of particles (smaller than 10 µm), which have the same units. Thus, the amendment to parameter “A1” does not constitute new matter.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  “push-pull test” should be corrected to “tension-compression test” to be consistent with the language used in [016] of the applicant’s specification. It is noted that in the previous Office Action, the “tension-. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140255233 A1; of record) in view of Margaria et al. (US 20160047008 A1; of record).
Regarding claim 1:
Park teaches a compacted/vermicular (CV) graphite cast iron (Abstract) having a CV ratio of 50% or more (Abstract; also see Table 1 which has CV ratios of >70%), which meets the claimed “predominantly vermicular graphite (>70%)”. The CV ratio refers to a ratio of an area of compacted/vermicular (CV) graphite to an area of graphite precipitated in a structure [0041]. Park teaches using Mn to refine and accelerate pearlite [0020]; thus, it is expected that pearlite is present in the microstructure, which meets the claimed “pearlitic matrix” limitation.
Park discusses nodularizing the graphite using a nodularizer, such as Mg, Ca, and rare earth resources [0029], [0044]. Park further discusses using denodularizers to stop spheroiding of the graphite [0031-0032], [0045-0047], [Table 1]. Thus, although Park does not explicitly teach the percentage of graphite nodules, Park discloses ranges of specific nodularizers and denodularizers and ranges of the nodularizers and denodularizers, their effects on the spheroiding of graphite, and the effects on the amount of CV (vermicular) graphite present in the cast iron structure. Therefore, one of ordinary skill in the art would find it obvious to vary the ranges of nodularizers and denodularizers to arrive at the claimed range of “up to 30%” of graphite nodules.

	Park is silent regarding the number of graphite particles greater or smaller than 10µm and is silent regarding the number of eutectic cells; therefore, Park is also silent regarding the microstructure factor which depends on the above parameters.

	Margaria teaches using an inoculant for treating liquid cast-iron, comprising support particles made of a fusible material in the liquid cast iron, and surface particles made of a material that promotes the germination and the growth of graphite, disposed and distributed in a discontinuous manner at the surface of the support particles (Abstract).
	Regarding the percentage of nodularization, Margaria teaches examples with nodularities ranging from 85%-99.2% (see examples 1-11; [0085-0236]). Margaria further teaches specific nodularizer compounds [0010],[0013] (which would affect the nodularity and percentage of nodularization of the graphite in the iron) and discusses the effect of the cooling rate on the nodularity (slower cooling may cause the formed graphite to lose its nodularity) [0017-0019].
	With regard to the number of graphite particles greater than 10 µm and smaller than 10 µm (A2 and A3) per mm2, Margaria teaches that the number of nodules (i.e. number of graphite particles) per mm2 ranges from 150-570 per mm2 (see examples 1-11; [0092-0228]), and that the average diameter of the nodules ranges from 16.2-25 µm (see examples 1-11; [0092-0228]). Considering that an average is based on the sum of the diameters divided by the total number of nodules, and that, for example, 16.2 µm only differs from the claimed bound of 10 µm by a small amount, it would be prima facie expected that there would be a number of nodules smaller than 
	With regard to the number of eutectic cells per cm-2, Margaria teaches that the number of eutectic cells can range from 0.2-2 per mm2 (equal to 20-200 per cm2). Although Margaria does not explicitly teach the relationship between the concentration/number of eutectic cells and composition or processing conditions, one of ordinary skill in the art would ascertain that by using the preferred embodiments/teachings of Margaria, a greater concentration of eutectic cells would be present (see inventive examples 6-7, which have a concentration of eutectic cells of up to 10 times greater than the example of the prior art in example 5).
	Based on the formula in claim 1, increasing the percentage of nodulization (A1), decreasing the number of graphite particles greater than 10 µm (A2), increasing the number of graphite particles smaller than 10 µm (A3), and increasing the number of eutectic cells per cm2 (A4) would result in an increased microstructure factor.

	Furthermore, in view of the alloy of Park in view of Margaria both being vermicular iron alloys with graphite, the alloy would be expected to have a high mechanical strength and high fatigue strength as claimed.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Park with those of Margaria, as doing so would allow for promoting the germination and growth of graphite particles (Abstract), and controlling nodularity and the size and number of graphite particles.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140255233 A1; of record) in view of Margaria et al. (US 20160047008 A1; of record), as applied to claim 1 above, and further in view of Qin et al. (US 20170211507 A1; of record).
Regarding claim 2:
Park and Margaria are silent regarding the strength, yield stress, and fatigue limit of the iron alloy.
Qin teaches a high strength cast iron material for application in heavy duty diesel engines (Abstract). According to an inventive embodiment, a cylinder liner is formed and includes a microstructure made of ausferrite and nodular graphite [0023-0025], wherein the graphite prima facie be expected to be present in view of the material being substantially similar (a vermicular iron alloy) with a UTS and yield strength within the claimed ranges, and in view of Qin stating that the alloy has “improved fatigue”.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the mechanical properties of a high UTS, yield strength, and improved fatigue as taught by Qin in the iron alloy of Park in view of Margaria, as doing so would allow for developing diesel engines with greater fuel efficiency, reduced emissions, and greater power and torque outputs [0004].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140255233 A1; of record) in view of Margaria et al. (US 20160047008 A1), as applied to claim 1 above, and further in view of Qin (US 20170211507 A1; of record) and Perrin et al. (US 20030007882 A1; of record).
Regarding claims 3-4:
Park and Margaria are silent regarding the strength, yield stress, and fatigue limit of the iron alloy.
Qin teaches a high strength cast iron material for application in heavy duty diesel engines (Abstract). According to an inventive embodiment, a cylinder liner is formed and includes a prima facie be expected to be present in view of the material being substantially similar (a vermicular iron alloy) with a UTS and yield strength within the claimed ranges, and in view of Qin stating that the alloy has “improved fatigue”.
Although Qin teaches a high strength cast iron material for application in heavy duty diesel engines (Abstract), and teaches using the cast iron material for cylinder liners (which is a part of the engine block) Qin is silent regarding the material being used specifically for the entire engine block.

Perrin teaches a nodular or compacted graphite iron (Abstract) wherein the graphite is predominantly present in either nodular or vermicular form [0028]. Perrin further teaches using the cast iron for engine components such as blocks (which meets claim 3) and heads (which meets claim 4) [0021].

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to use the iron alloy of Park in view of Margaria and Qin as the material for an internal combustion engine block or head as taught by Perrin, as doing so would allow for an engine block or head with desirable combination of ductility, oxidation resistance, .
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
	With regard to the applicant’s argument that Park does not specify the mechanical properties of its material (see first full paragraph on page 7 of arguments), it is noted that independent claim 1 is silent regarding the mechanical properties. With regard to dependent claims 2-4, which do recite the mechanical properties, this limitation is taught by Qin.
	With regard to the applicant’s argument that “Although the chemical composition is not claimed in the present application, paragraph [0015] of the specification of the present application describes that the Ti content of the material should be less than 0.02%” (see first full paragraph on page 7 of arguments), it is improper to import claim limitations from the specification (MPEP 2111.01 II). Furthermore, there is no evidence or rationale to suggest that the claimed iron alloy would inherently exclude Ti (or include Ti within the disclosed range). In addition, the specification does not provide any evidence to suggest that Park’s lower bound of 0.02% (closed-ended bound) would differ from the applicant’s open-ended upper bound of 0.02%.
	With regard to the arguments concerning machinability and complex geometry for internal combustion engine (hereinafter “ICE”) blocks and cylinder heads (see first full paragraph of arguments), the independent claim is silent regarding engine blocks and cylinder heads, or machinability. The limitation of “for the production of ICE blocks and heads” in claim 2 is merely a statement of intended use. With regard to claims 3 and 4 which claim an ICE block 
	With regard to the argument that Margaria discusses an inoculant for manufacturing of gray and nodular cast irons, and that Margaria does not cite that it could be used for vermicular cast irons (see second full paragraph on page 7 of arguments), the examiner respectfully disagrees. Margaria states that “it may be desired that the formed graphite is spheroidal, vermicular or lamellar” [0012], which means that the iron product being produced would be vermicular iron in the case where the graphite is vermicular.
	The applicant’s argument that neither Park nor Margaria anticipates or renders obvious the claimed cast iron alloy (see third full paragraph on page 7 of arguments) is respectfully not found persuasive. The claims are silent regarding the alloy being “cast”; as discussed above, the independent claim is silent regarding engine blocks and cylinder heads. The limitation of “for the production of ICE blocks and heads” in claim 2 is merely a statement of intended use. With regard to claims 3 and 4 which claim an ICE block and head, the claims are silent regarding and characteristics of machinability.
	With regard to the applicant’s statement that Park refers to the manufacturing of bearings (see third full paragraph on page 7 of arguments), the applicant does not provide any reason for how Park’s use of an alloy would be unable to be used for an engine block. With regard to the applicant’s statement directed to Margaria, as discussed above, Margaria teaches that the graphite can be vermicular if desired [0012].

	With regard to the argument that Qin refers to a completely different material from the one claimed by the present application (see second paragraph on page 9 of arguments), the examiner respectfully disagrees. Qin explicitly states that “the compact graphite can take the form of vermicular structures” [0008], [0027], [0029]. The presently claimed invention is silent regarding the material being a “class 500 vermicular cast iron”.
	With regard to the applicant’s arguments directed to Perrin’s disclosure of aluminum (see paragraphs 3-5 on page 9 of arguments), the claims do not exclude aluminum. Perrin was relied upon simply to demonstrate that it would be obvious to use vermicular iron alloys for engine blocks and heads.
	With regard to the applicant’s arguments directed to Perrin’s disclosure an SiMo class material, and that this material is not suitable for manufacturing engine blocks and cylinder .
In response to applicant's argument that elongation and not the strength limit is an important property, while the elongation is not important in the claimed invention; rather, the strength, yield, and fatigue limits are important in the claimed invention (see paragraph bridging pages 9-10 of arguments), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 
                                                                                                                                                                                                       /KILEY S STONER/Primary Examiner, Art Unit 1735